Citation Nr: 0120070	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  96-25 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a vaginal 
hysterectomy secondary to dysfunctional uterine bleeding.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from April 1986 to March 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1996 rating decision of the Regional Office (RO) 
that denied the veteran's claim for service connection for 
residuals of a vaginal hysterectomy secondary to 
dysfunctional uterine bleeding.  When this matter was 
previously before the Board in August 1999, it was initially 
determined that the claim for service connection for 
residuals of a vaginal hysterectomy secondary to 
dysfunctional uterine bleeding was well grounded.  The claim 
was remanded for additional development of the record.  As 
the requested actions have been accomplished, the case is 
again before the Board for final appellate consideration.

The Board notes that an initial compensable evaluation for 
history of cervical dysplasia was denied in its August 1999 
determination.  Accordingly, this decision is limited to the 
issue noted on the preceding page.


FINDINGS OF FACT

1.  Service connection is in effect for, among other 
disabilities, cervical dysplasia, status post cryosurgery. 

2.  The veteran had vaginal bleeding in service that has been 
clinically associated with her use of oral contraceptives, 
and clinically dissociated from post service dysfunctional 
uterine bleeding for which the veteran underwent a vaginal 
hysterectomy in March 1996.

3.  There is no clinical relationship between the veteran's 
in-service symptoms and the hysterectomy performed following 
service.


CONCLUSION OF LAW

Service connection for residuals of vaginal hysterectomy 
secondary to dysfunctional uterine bleeding is not warranted.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the veteran and the representative, and has enhanced its duty 
to assist a veteran in developing the information and 
evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  Since these legislative changes serve 
to eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated that 
there are additional private medical records that could be 
obtained.  Indeed, the Board notes that in a Statement in 
Support of Claim dated in December 1999, the veteran stated 
that the VA had all records from all attending physicians, 
except for those from Dr. Means.  In this regard, the Board 
observes that the records of the surgery performed by Dr. 
Means, as well as several statements from him, have been 
associated with the claims folder.  Additionally, the RO 
provided the veteran with several examinations in relation to 
her claim for service connection for residuals of a vaginal 
hysterectomy secondary to dysfunctional uterine bleeding.  
There is no indication in the record that there are 
additional medical records that could be obtained.

The record discloses that the July 1996 rating decision 
provided the veteran with the reasons and bases for the 
denial of her claim.  The September 1998 and the February 
2001 statements of the case provided the veteran with the 
relevant laws governing service connection and the reasons 
and bases for the RO decision.  These notification letters 
were sent to the veteran's latest address of record, and 
correspondence copies were mailed to the veteran's accredited 
representative, the Veterans of Foreign Wars of the United 
States.  These notifications were not returned by the United 
States Postal Service as undeliverable, see Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the 
presumption of regularity of the administrative process 
applies to notices mailed by the VA)), and thus the Board 
concludes that the veteran, and her representative, have 
received these determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

The service medical records disclose that in September 1988, 
a cervical biopsy showed mild dysplasia with condyloma.  The 
veteran was seen in February 1989 and reported bleeding mid-
cycle.  Her oral contraceptive was changed.  

The veteran was afforded a gynecological examination by the 
VA in January 1995.  It was noted that a Pap smear was 
negative for malignant cells.  Endocervical cells were 
present.  The diagnosis was history of cervical dysplasia, 
status post cryosurgery by report.

A VA general medical examination was conducted in March 1995.  
The veteran related that she learned that she had cervical 
dysplasia in 1988 when she had a Pap smear after the delivery 
of a child.  She indicated this was treated with cryosurgery.  
She also reported that three months after this procedure, she 
was told that her Pap smear was "okay."  She reported that 
she subsequently developed continuous vaginal bleeding, and 
that her oral contraceptives were changed several times in an 
effort to control her bleeding.  She stated that her vaginal 
bleeding worsened after she had a miscarriage.  It was 
further indicated that a Pap smear after the birth of another 
child in June 1994 was reportedly abnormal and that she again 
had cryosurgery.  

Private medical records dated from 1994 to 1996 have been 
associated with the claims folder.  The veteran was seen in 
November 1995 for heavy vaginal bleeding.  She related a 
seven year history of such problems.  A pathology report in 
November 1995 revealed proliferative phase endometrium 
exhibiting features consistent with chronic endometritis.  
Another pathology report dated in March 1996 revealed 
proliferative phase endometrium and focal squamous metaplasia 
of the endocervix.

The veteran was admitted to a private hospital in March 1996 
for a vaginal hysterectomy because of dysfunctional uterine 
bleeding that had been unresponsive to conservative therapy.  
The surgery was performed during the hospitalization.  The 
diagnosis was dysfunctional uterine bleeding unresponsive to 
conservative therapy.

In a statement dated in May 1997, Dennis E. Means, M.D., 
related that he preformed the vaginal hysterectomy on the 
veteran due to dysfunctional uterine bleeding unresponsive to 
conservative therapy.  He added that the tissue diagnosis on 
the surgical specimen was benign.

The veteran was again afforded a gynecological examination by 
the VA in May 1998.  The examiner summarized the veteran's 
pertinent medical history, including the findings in the 
service medical records.  It was reported that the veteran 
had been evaluated at a Woman's Health Center in April 1995 
and had a normal examination and a normal Pap smear, without 
evidence of dysplasia.  A vaginal smear was within normal 
limits.  The impressions were history of recurrent cervical 
dysplasia status post cryotherapy times two and status post 
vaginal hysterectomy for dysfunctional uterine bleeding that 
failed to respond to conservative therapy.  The examiner 
commented that, as the veteran had a normal Pap smear in 
1995, after she was treated for cervical dysplasia, her 
cervical dysplasia did not lead to dysfunctional uterine 
bleeding.  She added that the veteran had evidence of 
breakthrough bleeding on oral contraceptives.  It was stated 
that a review of the chart did not reveal evidence of 
hypermenorrhea or polymenorrhea.  The examiner concluded that 
the veteran's service-connected condition did not lead to the 
need for the vaginal hysterectomy.

In response to a RO request, the Chief, Gynecology, of a VA 
Medical Center reviewed the veteran's medical records.  In a 
report dated in March 2000, the physician concluded that 
cervical dysplasia was not an indication for the vaginal 
hysterectomy since a Pap smear of April 1995 was normal.  He 
added that the pathology report following the hysterectomy 
only mentioned "focal squamous metaplasia" of endocervix 
with some "inflammation and reactive change."  The VA 
physician noted that there was no mention of cervical 
dysplasia, and that "squamous metaplasia" is a "benign 
condition."

Following a request for clarification of his opinion, in 
September 2000, the VA physician noted that the bleeding that 
took place during the veteran's use of birth control pills 
was breakthrough bleeding and was successfully treated.  He 
stated that this was not related to dysfunctional uterine 
bleeding that indicated the hysterectomy.  Finally, the 
physician concluded that it was unlikely that the veteran's 
March 1996 hysterectomy was etiologically linked to in-
service clinical signs and findings.

The veteran has been granted service connection for, among 
other disabilities, history of cervical dysplasia, status 
post cryosurgery.

Analysis 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000); Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).


The veteran asserts, in effect, that her service-connected 
cervical dysplasia led to the dysfunctional uterine bleeding 
and that, as a result, she had to undergo a hysterectomy.  
The Board acknowledges that Dr. Means, the veteran's private 
physician, concluded that the hysterectomy was performed due 
to dysfunctional uterine bleeding that did not respond to 
conservative therapy.  The etiology of the dysfunctional 
uterine bleeding was not addressed.  Significantly, however, 
a VA physician who reviewed the veteran's entire medical 
record concluded in September 2000 that the bleeding the 
veteran experienced in service was "breakthrough" bleeding, 
associated with her use of birth control pills, and was not 
related to the post service dysfunctional uterine bleeding 
that indicated the hysterectomy.  Accordingly, the VA 
physician concluded that it was unlikely that the 
hysterectomy was related to the symptoms the veteran had 
during service.  Further, a VA physician concluded in May 
1998 that the veteran's history of cervical dysplasia did not 
lead to dysfunction bleeding.  Additionally, in a report 
dated in March 2000, the Chief of Gynecology at a VA medical 
center concluded that cervical dysplasia was not an 
indication for the vaginal hysterectomy.

While there is some evidence in this case that supports the 
veteran's position, the fact remains that the opinions of the 
VA physicians who reviewed the file are of greater probative 
value.  This is true because there is no indication in the 
record that Dr. Means considered the service medical records 
in formulating his opinion.  Thus, greater weight must be 
given to the opinion of the VA physicians, as each was based 
on a review of the veteran's complete medical history.  The 
United States Court of Appeals for Veterans Claims (Court) 
has addressed the question of the weight to be accorded to 
medical opinions of the claimant's treating physician.  In 
Guerrieri v. Brown, 4 Vet. App. 467 (1993), the Court 
specifically declined to adopt the "treating physician" rule.  
In Schisler v. Heckler, 787 F.2d. 76, 81 (2nd Cir. 1986), the 
United States Court of Appeals for the Second Circuit 
promulgated the rule as follows:

[The] treating source's opinion on the 
subject of medical disability, i.e., 
diagnosis and nature and degree of 
impairment, is (i) binding on the 
factfinder unless contradicted by 
substantial evidence; and (ii) entitled 
to some extra weight, ...although 
resolution of genuine conflicts between 
the opinion of the physician, with its 
extra weight, and any substantial 
evidence to the contrary remains the 
responsibility of the fact-finder.

The rule was adopted for the Social Security system to 
resolve conflicting medical evidence.  However, in refusing 
to invoke the rule for the VA adjudication system, the Court 
held that the Board "must articulate the reasons or bases for 
accepting or rejecting the medical opinions of treating 
physicians and  psychologists for the weight it ascribes to 
the evidence.  Guerrieri, at 472.  In White v. Prinicipi, No. 
00-7130 (Fed. Cir. March 27, 2001), the United States Court 
of Appeals for the Federal Circuit upheld the determination 
of the Court that failed to adopt the "treating physician" 
rule.  The Board finds, therefore, that the weight of the 
evidence is against the claim for service connection for 
residuals of a vaginal hysterectomy secondary to 
dysfunctional uterine bleeding.


ORDER

Service connection for residuals of a vaginal hysterectomy 
secondary to dysfunctional uterine bleeding is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

 

